Action to foreclose a mortgage on real property against the owner thereof, who is a purchaser from a prior mortgagee who had foreclosed and obtained title at a foreclosure sale. Judgment in favor of plaintiff modified on the law and the facts as follows: (1) by adding a first decretal paragraph (fol. 121) which will provide that defendant Pagano is the owner of a lien on the premises superior to plaintiff’s in the amount of the judgment heretofore entered in the action entitled Scott v. Schaeffler. (2) By adding a paragraph to be numbered “2a” (fol. 128) which will provide for the payment to defendant Pagano of the amount of the judgment entered in favor of the plaintiff in the action entitled Scott v. Schaeffler, without further interest or costs. (3) By adding the words “ except as hereinbefore provided ” after the words “ Ordered, adjudged and decreed that ” in the sixth decretal paragraph (fol. 133). As thus modified, the judgment is unanimously affirmed, without costs. Under all the facts and circumstances of the case, the equities require recognition of defendant Pagano’s lien on the premises, superior to plaintiff’s, in the amount of the judgment granted to said defendant’s predecessor in title. Finding of fact number 10 is reversed and not made. All other findings made by the Trial Justice are affirmed. All of appellant’s proposed findings are made. Appellant’s proposed conclusions of law are not approved. Conclusion of law number 3, as made by the Trial Justice, will be modified so as to provide that plaintiff is entitled to a judgment of foreclosure and sale subject to the lien of defendant Pagano in the amount of the judgment heretofore entered in favor of the plaintiff in the action of Scott v. Schaeffler. The other conclusions of law, as made by the Trial Justice, are approved. Present — Carswell, Acting P. J., Johnston, Adel, Lewis and Aldrich, JJ. Settle order on notice.